Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 26, 2020.  The Examiner acknowledges the following:
3.	 Preliminary amendment was filed on 03/26/2020 as for correcting multiple claim dependency. Claims 3 – 10 and 12 – 13 were amended.
4.	 Claims 14 – 20 were added. 
5.	Amendment to the specification was done on 03/26/2020 to  amend the Abstract.
6.	The drawings filed on 03/26/2020 are accepted by the Examiner.
7.	 Current claims 1 – 20 are pending and they are being considered for examination.


Information Disclosure Statement
8.	The IDS document filed on 03/26/2020 is acknowledged.

Priority
9.	 Priority data is included in the ADS document based on a PCT application PCT/JP2018/034444 with date of 09/18/2018 and which refers to a Japanese application JP-2017-191757 with foreign priority date 09/2017, as indicated in the ADS document filed on 03/26/2020. No certified copies were filed to the office.


35 U.S.C. 112f Claim Interpretation
10.	 Claim interpretation under 35 U.S.C. 112f is not been given, since claims 1 – 12 include limitations such as: “obtaining means for obtaining an image signal from the image sensor” and “driving control means for controlling driving for obtaining the image signal from the image sensor”. As for the other elements part of the image capturing apparatus, Applicant uses the term “unit” or “units” which includes the “signal processing units with a circuit that performs analog-to-digital conversion or “control unit for controlling a power saving operation” and wherein all these limitations are elements of  imaging apparatus of Fig 1 and Fig 2, that includes  CMOS image sensor 106 (See [0047; 0048]) a signal processing unit 107, which provides an A/D conversion (S [0049]); a CPU 114 that provides the overall control of the imaging apparatus (See [0052]); a DSP 109 that obtains the output image signal from the image sensor (See [0050]) and storage medium RAM 132, ROM 119 (See [0051]) as disclosed in the printed publication of the instant application US 2020/0260041 A1 of 08/13/2020. All these terms will be addressed to the common parts/portion of a camera or a mobile with a camera.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 3, 5, 7 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Shin Iwabuchi et al., US 2014/017592 A1, hereinafter Iwabuchi” considering all his embodiments” and in view of Toshiyuki Takada, US 2016/0044238 A1, hereinafter Takada. 

Regarding Claim 1:
	Iwabuchi discloses a semiconductor image sensor module with a CMOS type semiconductor image sensor module, wherein a pixel group ratio is improved, chip use efficiency is improved and furthermore,, simultaneous shutter operation by all the pixels is made possible. As for claim 1, Iwabuchi teaches,

1. An image capturing apparatus (Iwabuchi teaches an image sensor as for being used in a digital camera or a mobile. See [0107]) comprising: 
an image sensor including a first substrate (Fig 1, image semiconductor with a first semiconductor chip 52 (CMOS) on which a plurality of pixels form an array with each pixel including a photodiode element and a transistor. See [0089; 0090]) and a second substrate (Fig 1, second semiconductor chip 53, which includes the A/D conversion circuit. See [0089; 0093]) that are stacked one on top of another, the first substrate having a pixel array in which pixel blocks each including a plurality of pixels for performing photoelectric conversion are disposed in matrix (Fig 1, the first semiconductor chip 52 of the CMOS is back-illuminated as in Fig 2 with a transistor forming region 56 and a photodiode forming region 57, wherein the plurality of photodiodes are arranged in a matrix configuration. See [0090; 0091]), the second substrate having a circuit array in which a plurality of signal processing units that process signals based on the photoelectric conversion are disposed in matrix (Fig 2 shows the back illumination of the CMOS image sensor, wherein the circuit is formed by 3 transistors for reading out the pixel signals; a floating diffusion node FD; a reset transistor; an amplifier transistor or four transistors and a vertical selecting transistor; a multi-layer 78 wiring layer 77 are formed through interlayer insulating film 79. See [0091]); 
obtaining means for obtaining an image signal from the image sensor (As discussed above, Iwabuchi teaches a system with three or four transistors, a floating diffusion node and a vertical selecting transistor that provides the obtaining means for acquiring an image. See [0091; 0092]); and
driving control means for controlling driving for obtaining the image signal from the image sensor (Fig 5, control circuit 125 corresponds to the driving control means, which controls the pixel array 121, an analog –to-digital array ADC 122, the DRAM 123 and the DSP 124. See [0102; 0103; 0105; 0107]), wherein each of the signal processing units includes a conversion circuit that performs analog-to-digital conversion on the signals input from a corresponding one of the pixel blocks (Fig 5, the ADC 122 is composed of a plurality of A/D converters 87, in a such manner that one A/D converter 87 corresponds to 64 pixel array blocks 86 and wherein the plurality of A/D/ converters are arranged in a two-dimensional array. See [0102]) through a plurality of signal lines (It is understood that in Iwabuchi that the pixel array 86 (Fig 5) comprises 64 pixels (8 x 8) corresponds to one of the analog-to-digital converter/ADC 87 wherein the image data is transferred serially from the pixel array block 86 to A/D converter 87. That means the pixel block is connected to the signal processing units via one signal line for the plurality of pixels in the pixel bock and in this case, at least selecting a given or greater number of signal lines for connection is part of the design of the circuitry. Fig 40 shows pixel array 312 with pixels 311 connected to signal lines 322. See [0185; 0186]) 
Even though, Iwabuchi teaches most of the limitations of claim 1, it fails to clearly teach or to suggest “during an identical period, and the driving control means controls a power saving operation of at least one or some of the signal processing units during a period over which analog-to- digital conversion is not performed in the signal processing units.”, which in the same field of endeavor is taught by Takada. Takada teaches an image capturing apparatus and a control method, wherein the image sensor is composed by two chips 1501 (Fig 15 A. Fig 15 B) with the pixels and a second 
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Iwabuchi with the teachings of Takada, at the time of invention as to obtain predictable results, by doing the image processing and compressing the image data and alternating the Power ON and Power OFF (blanking period) when reading 

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As discussed for claim 1, Iwabuchi driving means would benefit as for controlling the power saving operation as in Tanaka for part of the period of the image processing when A/D is and it is not performed.

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein.  As discussed for claim 1, Iwabuchi teaches in Fig 4 a pixel block 86 comprising 64 (or 8 x 8) pixels 86a corresponding to one A/D converter/ADC 87 (See [0101]). As for  each pixel block being connected through at least four or more signal lines, this is understood a design of choice and Fig 40 wherein pixel array 312 is connected to a plurality of signal lines 322. See [0185; 0186]).

Regarding Claim 5:
	The rejection of claim 1 is incorporated herein. As for claim 5 and as discussed for claim 1, Iwabuchi combined with Takada teach that the Iwabuchi driving control means taught by Iwabuchi would benefit  for controlling the power saving operation as in Takada for at least part of the some signal processing during a period in which the A/D conversion is not performed.

Regarding Claim 7:
	The rejection of claim 1 is incorporated herein. As discussed for claim 1, the combination of Iwabuchi and Takada teaches as for step S406 of Fig 4 (Takada), that the image correction processing unit 802 and the compression unit 803 perform the image processing and it shows the compression unit 803 may directly execute control of clock supply or control of power supply to the image processing unit 107.  For example, assume that bit[1] of the power control information of the header that is added to pixel data of the 1st to N-1th lines is set to "1".  In this case, clock supply or supply of power to each block of the image processing unit 107 is performed.  On the other hand, bit[1] of the power control information in the header of the Nth line is set to "0", and notification of completion of processing by the compression unit 803 when one frame of image processing has ended is transmitted to the control unit 108. Based on the power control information in the header and the notification of completion of processing by the compression unit 803, the control unit 108 stop clock supply or turns OFF power supply to the image processing unit 107, the power consumption for the period  or blanking period, which is shown in Fig 5 and during which the pixel data is not readout can be reduced by performing power control on the transmission lines and the image processing unit 107 on the basis of the header information that is power control information added to the pixel data of the effective pixel region (See [0056]). Then, by doing the image processing and compressing the image data and alternating the Power ON and Power OFF (blanking period) when reading the image frames as for reducing the power consumption when transmitting or when processing the image data (See Takada [0011]), wherein the driving control means taught 

Regarding Claims 8 – 11:
	The rejection of claim 1 is incorporated herein. As for claims 8 and 9, the combination of Iwabuchi and Takada teaches the power saving operation as seen in Fig 4 and Fig 5 of Takada with the blanking period when the power is OFF (See Takada [0044; 0046; 0056; 0058]).  As for claims 10 and 11, the power ON in Takada  when data is accumulated as in step S406 (Fig 4) and Fig 5 shows the data being accumulated in the first portion of the rea ding data as in Fig 5 which is followed by a blanking period (See [0056 – 0060]). Data is stored on step S408 (See [0057]).

Regarding Claim 12:
	The rejection of claim 1 is incorporated herein. As for claim 12, Iwabuchi  teaches in Fig 2 that the substrate face is formed a multi-wiring layer 78 in which multilayer wirings 77 are formed through interlayer insulating film 76 and as it is shown in Fig 2, it is understood as being  disposed in a horizontal direction and wherein the implementation of Takada power control in part of the readout of the pixel signal data include some period where some of the A/D conversion is not performed which is understood as some pixels are included in the reading and some not.

Regarding Claim 13:

Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Iwabuchi with the teachings of Takada, at the time of invention as to obtain predictable results, by doing the image processing and compressing the image data and alternating the Power ON and Power OFF (blanking period) when reading the image frames as for reducing the power consumption when transmitting or when processing the image data (See Takada [0011]), wherein the driving control means taught by Iwabuchi would benefit  for controlling the power saving operation as in Takada for at least part of the some signal processing during a period in which the A/D conversion is not performed.


Regarding Claim 14:
	The rejection of claims 1, 2 and 13 is incorporated herein. Claims 14 includes an additional step to the method of claim 13 as to operate the imaging apparatus of claims 1 and 2. Therefore, claim 14 is rejected under the same rationale as claim 2.

Regarding Claim 15:


Regarding Claim 16:
	The rejection of claims 1, 4 and 13 is incorporated herein. Claims 16 includes an additional step to the method of claim 13 as to operate the imaging apparatus of claims 1 and 4. Therefore, claim 16 is rejected under the same rationale as claim 4.

Regarding Claim 17:
	The rejection of claims 1, 5 and 13 is incorporated herein. Claims 17 includes an additional step to the method of claim 13 as to operate the imaging apparatus of claims 1 and 5. Therefore, claim 17 is rejected under the same rationale as claim 5.

Regarding Claim 19:
	The rejection of claims 1, 7 and 13 is incorporated herein. Claims 19 includes an additional step to the method of claim 13 as to operate the imaging apparatus of claims 1 and 7. Therefore, claim 19 is rejected under the same rationale as claim 7.

Regarding Claim 20:
	The rejection of claims 1, 9 and 13 is incorporated herein. Claims 20 includes an additional step to the method of claim 13 as to operate the imaging apparatus of claims 1 and 9. Therefore, claim 20 is rejected under the same rationale as claim 9.

Allowable Subject Matter
12.	Claims 4, 6 and 18 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.


Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.